Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00358-CR

                                  Ernest GONZALES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-05-0171-CRA
                         Honorable Lynn Ellison, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

      SIGNED June 23, 2021.


                                             _____________________________
                                             Lori I. Valenzuela, Justice